Citation Nr: 1403334	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-24 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus is at least as likely as not caused by active service.  

2. The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has a back disability that is caused by or related to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  With respect to the tinnitus claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in that claim was harmless and will not be further discussed. 

A December 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, and post service private treatment reports, have been obtained; the Veteran has not identified any post service VA treatment records relevant to this claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

There has been no VA examination for the purposes of determining entitlement to service connection for a back disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a current VA examination to determine whether the Veteran's back disability is the result of his military service is not necessary to decide the claim.  Although the Veteran is currently diagnosed with a back disability, there is no competent and credible evidence of an in-service event or an association with service, as will be discussed in greater detail below.  The most probative evidence of record weighs against finding an event or occurrence in service to which a back disability could be linked.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulation

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts

In his September 2012 Form 9, the Veteran contends that his tinnitus is due to his exposure to loud noise without hearing protection during military service.  The Veteran's military occupational specialty (MOS) was boatswain.  The Veteran denied ear trouble upon enlistment, as per his November 1966 report of medical history.  The Veteran's service treatment records (STRs) are negative as to complaints or record of tinnitus.  

A VA audiological examination was held in July 2012.  The examiner noted the Veteran's report of periodic tinnitus in his right ear, occurring about twice per week, and lasting anywhere from several seconds to longer.  The Veteran did not correlate its onset to a specific incident in the military, but he did report that he first noticed the tinnitus during service.  The examiner indicated that the tinnitus did not impact the Veteran's ordinary conditions of daily life.  In the July 2012 addendum opinion, the examiner opined, "[a]s the tinnitus is only reported in the ear with normal hearing sensitivity, and tinnitus caused by acoustic trauma is usually secondary to hearing loss, it is less likely than not that the tinnitus was caused by military noise exposure."  

As to the issue of the Veteran's back disability, the Veteran stated in his September 2012 Form 9 that he injured his back in the military, and that he has had on and off problems with his back since that time.  However, the Veteran's STRs are negative as to any back injury.  His June 1970 separation examination indicated that his spine was normal.  The Veteran's private treatment records are also negative as to any mention of an in-service back injury.  A March 2008 treatment note indicates a possible back strain, and notes back pain started a week ago.  In an April 2004 pain management report, the Veteran stated that his back pain started 6-12 months before that date, although he could not recall any specific injury or inciting event.  

Tinnitus

As the Veteran's MOS of boatswain is consistent with his report of exposure to loud noises, the Board will concede exposure to acoustic trauma in service.  The Veteran has asserted that he has experienced tinnitus since service.  The Veteran, as a lay person, is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board notes that tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, if tinnitus becomes manifest to a degree of 10 percent or more within one year from the date of termination of service, it will be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the periods of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As the Veteran has stated that his tinnitus began during service, and there is no evidence to the contrary, the Board presumes that the Veteran's tinnitus was incurred in service.     

Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).  

Back Disability

The greater weight of the evidence indicates that the Veteran's back injury was not caused by or related to his service.  Although the Veteran has competently asserted that he injured his back in service, and that he has experienced on and off back problems since that time, his statements are inconsistent with the other evidence of record.  The September 2012 Form 9 appeal is the only reference to an in-service back injury.  Both the Veteran's STRs and his separation examination are negative as to any mention of a back injury or back pain.  There is no record of the Veteran seeking medical treatment for his back disability until March 2004, several decades after service.  The Veteran has not asserted a back injury in service, or that his back pain had its onset during service, in any of his treatment records.  On the contrary, an April 2004 treatment record notes that the Veteran stated that his back pain had begun 6-12 months previously.  A March 2008 treatment note indicates that the back pain started about a week before the appointment.  

The Board finds that the objective medical evidence of record outweighs the credibility of the Veteran's report of injury, onset and continuity of symptoms.  Such records are more reliable, in the Board's view, than the Veteran's unsupported, general assertion of an onset of symptomatology coinciding with an injury in service, which contradicts his statements when seeking treatment for back pain in April 2004 and March 2008.  See Pond v. West, 12 Vet. App. 341 (1999) (statements made for VA disability compensation purposes are of lesser probative value than previous more contemporaneous in-service histories and previous statements made for treatment purposes); Cartright v. Derwinski, 2 Vet. App. 24. 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Therefore, the Board finds that the most probative evidence of record weighs against the existence of an event in service that could be linked to the Veteran's current back disability, and a medical examination is not necessary to deny this claim.  See Bardwell, supra.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a back disability is denied.  


REMAND

As part of the July 2012 VA examination, the examiner performed a hearing test and noted the Veteran's pure-tone thresholds as well as his speech discrimination score.  The pure-tone thresholds for the right ear were no more than 15 decibels at any frequency.  The pure-tone thresholds for the left ear indicated some hearing loss with a pure-tone threshold of 30 at 3000 Hertz.  The Veteran's speech discrimination score was 92 percent in the right ear and 94 percent in the left ear.  Based on the pure-tone thresholds, the examiner diagnosed the Veteran with normal hearing in the right ear, and sensorineural hearing loss in the frequency range of 500-4000 Hertz in the left ear.  The examiner opined that the Veteran's hearing loss was "better than would be predicted by normal aging and significant noise exposure," and noted that the Veteran "has a history of some post-military noise exposure," but did not specify what that history was.  The examiner concluded that "it is less likely than not that the mild hearing loss in the left ear only was caused by military noise exposure."  

However, for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  As such, the Veteran does have hearing loss in his right ear.  Because the medical opinion is based in part on an incorrect application of the law, the RO should obtain an addendum opinion taking into account the legal definition of hearing loss as per 38 C.F.R. §3.385. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's entire claims file to the July 2012 examiner, or appropriate substitute clinician, for an addendum opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.  

Following a review of the claims file, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to his military service.  The examiner is advised that an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech discrimination score of less than 94 percent constitute hearing loss disabilitiy for VA purposes.  38 C.F.R. § 3.385.  The examiner is also advised that VA recognizes threshold levels greater than 20 decibals as indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The examiner is requested to provide a complete rationale for his or her opinion.  If the examiner notes post-military noise exposure as a possible cause of hearing loss, he or she is asked to identify that noise exposure with specificity.  

2. Once the above development has been completed, readjudicate the issue on appeal (service connection for hearing loss).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


